Citation Nr: 1402787	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain ("low back disability").  

2.  Entitlement to an initial compensable rating for left little (fifth) finger status-post fracture and surgical correction ("left little finger disability").  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel









INTRODUCTION

The Veteran served on active duty from February 2006 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In the April 2011 Form 9, the issue of entitlement to an increased rating for a left fourth finger disability was raised.  This issue has not been developed for appellate review and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The low back disability does not result in flexion to less than 90 degrees, combined range of motion to less than 210 degrees, spasm, guarding, incapacitating episodes, or neurological abnormality.

2.    The left little finger disability does not approximate amputation and is not associated with arthritis or limitation of function of another digit.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for a compensable initial rating percent for a left little finger disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5130 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran's claims of entitlement to increased evaluations for the low back and left little finger disabilities arise from his disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to the issues is needed.

VA has obtained available service treatment records and VA treatment and examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA has afforded the Veteran VA examinations with respect to his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examinations and associated findings and opinions are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A Low Back Disability

An October 2009 VA examination record reveals the Veteran's history of moderate low back pain which sometimes radiated to the right testicle.  He also reported stiffness and decreased motion.  He denied incapacitation, bowel complaints, erectile dysfunction, or bladder complaints.  He reported that the low back disability resulted in difficulty lifting heavy things or sitting or standing for "a long time."  Examination revealed normal gait, negative straight leg raise bilaterally, and no radiation of pain on movement, muscle spasm, tenderness, guarding, weakness, tone issues, or musculature problems.  Range of motion testing revealed flexion to 90 degrees with pain beginning at 90 degrees, extension to 30 degrees with pain beginning at 30 degrees, lateral flexion to 30 degrees with pain beginning at 30 degrees bilaterally, and rotation to 30 degrees with pain beginning at 30 degrees bilaterally.  There was pain but no additional limitation, fatigue, weakness, lack of endurance, or incoordination with repetitive motion of the lumbar spine.  The position of head and curvature of the spine were normal, and there was symmetry in appearance of spinal motion.  Sensory and motor testing were within normal limits, and reflexes were normal.  After examination and review of x-ray images, the Veteran was diagnosed with lumbar spine strain with residual painful range of motion of the lumbar spine and pain with repetitive motion.

A May 2010 VA magnetic resonance imaging (MRI) report reveals findings of degenerative disc disease.  A December 2010 VA treatment record reveals the Veteran's history of low back pain.  Examination revealed full strength, intact sensation, and intact deep tendon reflexes.  May and September 2011 VA treatment records reveal the Veteran's history of low back pain and negative histories as to motor weakness or incontinence.  The Veteran also denied radiculopathy in September 2011.  Examination revealed no sensory or motor deficits, 2+ reflexes, and good dexterity.  

A January 2012 VA examination record reveals the Veteran's history of low back pain with some radiation on the right side to the knee and sometimes the right heel.  The Veteran reported flare-ups approximately once a week, typically associated with movements.  The Veteran reported that he had to sharply limit use of weights at the gym and that he was unable to do long road trips because of pain, with the pain usually beginning within approximately half an hour of being in the car.  He also reported difficulty with prolonged sitting.  He explained that when he had severe flare-ups, he was unable to function outside of the house and had to strongly limit bending, lifting, and carrying.  Range of motion testing revealed flexion to 90 degrees or greater, with pain beginning at 50 degrees; extension to 10 degrees, with pain beginning at 0 degrees; right lateral flexion to 20 degrees, with pain beginning at 20 degrees; and left lateral flexion and bilateral rotation to 30 degrees or greater without pain.  There was no change in range of motion after repetition.  The examiner determined the Veteran had functional impairment due to weakened movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  There was no localized tenderness, atrophy, spasm, or guarding, and strength and sensation were normal.  Straight leg raise was negative, and the examiner found no radicular pain or other signs or symptoms of radiculopathy.  The examiner also found no neurological abnormality or incapacitating episodes.  The examiner determined the Veteran's ability to work was affected because of difficulty bending, lifting, and carrying and difficulty with prolonged sitting and standing.  

The low back disability is rated at 10 percent pursuant to Diagnostic Code 5237, which rates lumbosacral strain.  38 C.F.R. § 4.71a (2013).  Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are applied irrespective of whether there are symptoms such as pain, whether or not it radiates, stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

In pertinent part, the General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is provided for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The evidence of record consistently reflects flexion to 90 degrees and combined range of motion of at least 210 degrees, to include after repetition.  Furthermore, the evidence includes no findings of spasm, guarding, abnormal gait, or abnormal spinal contour.  As the evidence does not reflect flexion limited to 60 degrees or less or combined range of motion to 120 degrees or less, even with consideration of motion after repetition, or spasm or guarding resulting in abnormal gait or spinal contour, an increased rating under the General Rating Formula is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.  A separate rating is also not warranted for neurologic abnormalities as there is no objective evidence of neurologic abnormality:  although the Veteran has, at times, reported radicular pain, neurological examination is consistently normal.    

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The record indicates that the Veteran has intervertebral disc syndrome.  Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides for a rating of 20 percent for assignment for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).  The record does not include any evidence, to include allegation, of incapacitating episodes.  As such, a higher rating is not warranted under the rating formula for intervertebral disc syndrome.  

Consideration has been given to any functional impairment and effects of pain on functional abilities due to the Veteran's service-connected low back disorder.  The Board acknowledges the subjective complaints of pain, functional limitation, and flare-ups and objective evidence of pain during range of motion testing.  Although the evidence shows pain with motion, to include pain with flexion beginning at 50 degrees, the evidence further shows that the Veteran has motion beyond the onset of the pain, to include after repetition.  Even if range of motion was accompanied by pain beyond that shown during examination, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40 (2013).  In this case, it does not.  More specifically, there was no evidence of decreased range of motion with repetitive range of motion testing of the thoracolumbar spine during VA examination.  In addition, the clinical records associated with the claims file do not document any impairment in the spine other than complaints of pain.  Taking into account the objective findings of pain during range of motion testing at the January 2012 VA examination, the Veteran was still able to forward flex to 90 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In light of the foregoing, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected low back disability is not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2013); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds the manifestations of the Veteran's low back disability are not so unusual or exceptional in nature as to render the rating inadequate.  The criteria by which the Veteran's low back disability is evaluated contemplates the level of impairment caused by the low back disability.  As demonstrated by the evidence of record, the Veteran's low back disability is manifested by pain and stiffness which result in functional impairment, to include limitation of motion.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's low back disability is not inadequate.  An evaluation greater than 10 percent is provided, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Furthermore, the evidence does not suggest the existence of associated symptoms which have not been, and should be, considered.  Although the evidence documents that the low back disability results in occupational impairment, this impairment is contemplated by the rating currently assigned.  To this extent, the Board notes that the Veteran has not stated that he is unable to work or effectively participate in his education due to his low back disability.  Therefore, the schedular evaluation is adequate and no referral is required. 

In sum, after review of the evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's service-connected low back disability, at any time during the period pertinent to this appeal.  See Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 505.  The evidence shows no distinct periods of time since service connection became effective, during which the Veteran's symptoms have varied to such an extent that ratings greater or less than those assigned would be warranted.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A Left Little Finger Disability

An October 2009 VA examination record indicates that the Veteran is right-handed.  The Veteran reported flare-ups of left hand pain, described as affecting the left pinkie and ring finger, four to five times a week, with each episode lasting an hour.  The Veteran estimated the pain as 4/10 and indicated that it was brought on by physical activity and relieved by rest.  He reported that the finger conditions sometimes made it difficult to grip things and play guitar.  Examination revealed that the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear without difficulty.  The tips of the fingers could approximate the traverse crease of the palm for all fingers except for the left pinkie finger which had a gap of 1.5 centimeter.  Grip strength was normal bilaterally.  Range of motion testing of the left little finger revealed normal, pain-free metacarpal phalangeal joint and distal interphalangeal joint motion, including after repetition.  Proximal interphalangeal joint flexion was limited to 70 degrees, with pain beginning at 70 degrees.  There was no additional limitation of motion, weakness, fatigue, lack of endurance, or incoordination after repetition, though there was pain.  After examination and review of x-ray images, the Veteran was diagnosed with fracture of the proximal interphalangeal joint of the left fifth finger, status-post surgical correction.  The examiner was noted to have painful range of motion and pain with repetitive motion of the left pinkie.  

A January 2012 VA examination record reveals the Veteran's history that he had persistent pain with motion and deviation to medial on flexion.  The Veteran reported that the disability interfered with his ability to play guitar and resulted in difficulty with grasp and grip, such as trying to lift five-gallon bucket by the handle.  The record indicates that the Veteran is left-handed.  The Veteran denied flare-ups.  Examination revealed limitation of motion or pain of the little finger.  There was no gap between fingertips and proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm.  There was also no change in motion after repetition.  There was functional loss or impairment due to angulation of the left fifth proximal interphalangeal joint to ten degrees (with apex towards radial hand) with ulnar deviation of tip of left fifth finger by about 1/2-1 centimeter of finger flexion.  There was also tenderness to palpation.  Hand grip was normal, and the examiner found the disability was not the functional equivalent of amputation.  X-ray images did not reveal arthritis.  The examiner found the Veteran's ability to work was impacted due to some limitations in grasp and fine motor movements.  

VA treatment records reveal no complaints or findings related to the left little finger disability.  

Impairment of the fifth finger is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230.  Noncompensable ratings are provided for any limitation of motion or ankylosis.  Compensable ratings are provided for amputation at the proximate interphalangeal joint or proximal to.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  VA regulation also provides a compensable rating for arthritis manifested by painful motion that is otherwise noncompensable under the rating criteria pertaining to the affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A compensable rating is not warranted for the left little finger disability.  Although the record includes subjective complaints of pain, diminished grip, limitation of motion, and functional limitation and objective evidence of pain during range of motion testing and limitation of motion, limitation of motion is considered noncompensably disabling under the applicable criteria, and the evidence does not suggest that the disability results in impairment approximating amputation at the proximal interphalangal joint or proximal thereto.  In that regard, the Board notes that the 2012 VA examiner specifically found that the disability did not approximate amputation and that the Veteran has never alleged inability to use the finger, to include during flare-ups. 

Other potentially applicable diagnostic codes have been considered.  See Schafrath, 1 Vet. App. at 595.  The record indicates that service connection is already in effect for a scar of the left little finger and fourth right finger disability.  The record does not suggest the existence of any symptoms or disability which might warrant a separate or higher schedular rating.  There is no probative evidence that the left fifth finger disability results in limitation of motion of another finger or thumb: range of motion of the other digits and grip strength is consistently normal.  There is also no competent and probative evidence of arthritis in the left little finger.  In this regard, the Board notes that x-ray imaging has failed to reveal arthritis.   

The Board acknowledges that the Veteran has reported his belief that he has arthritis in his left little finger.  Although the Veteran is competent to report symptoms involving the left, he is not competent to attribute those symptoms to arthritis.  The Board is mindful that medical evidence is not necessarily required where the determinative issue in a case involves the existence of a disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  However, the Veteran is not providing statements related to the diagnosis of a simple disorder or even symptomatology but is instead rendering an opinion as to whether he has arthritis.  The existence of such a disorder is not a disorder capable of lay diagnosis.  In this regard, the determination of the existence of such an abnormality requires medical evaluation and is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements are not competent evidence of arthritis.  

The Board has considered whether a compensable disability rating is warranted for based on functional loss due to pain, weakness, and other functional impairment.  38 C.F.R. §§ 4.40, 4.45.  However, if a claimant is receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In this case, the Veteran is receiving a noncompensable evaluation for his little finger disorder under Diagnostic Code 5230, which is the maximum rating allowable.  Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  Additionally, a compensable rating is not warranted under 38 C.F.R. § 4.59 for painful motion.  That provision provides that a minimum compensable rating is warranted for painful motion even when arthritis is not involved.  However, as noted previously, zero percent is the highest rating for limitation of motion of the fifth finger.

The Board has also considered whether extraschedular consideration is warranted but finds the Veteran's service-connected left little finger disability picture is not so unusual or exceptional in nature as to render the noncompensable rating inadequate.  The Veteran's service-connected left little finger disability is evaluated as under the provisions of Diagnostic Code 5230, the criteria of which are found by the Board to specifically contemplate the level of occupational and functional impairment caused by this disability.  The Veteran's service-connected left little finger disability is manifest by pain, limitation of motion, and angulation of the proximal interphalangeal joint and ulnar deviation of tip of left fifth finger.  The Veteran maintains range of motion in the finger, however, to include after repetition.  Diagnostic Code 5230 provides for a noncompensable rating for any limitation of motion of the little finger.  It is the apparent intent of the Rating Schedule to recognize impairment of the little finger, absent amputation, as not warranting a compensable rating.  A compensable rating is not provided for little finger impairment.  Accordingly, the criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required. 

In sum, after review of the evidence of record, the Board finds that a compensable initial rating is not warranted for the Veteran's service-connected left fifth finger disability, at any time during the period pertinent to this appeal.  See Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 505.  The evidence shows no distinct periods of time since service connection became effective, during which the Veteran's symptoms have varied to such an extent that ratings greater or less than those assigned would be warranted.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial 

rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49 at 53-56.


ORDER

An initial rating in excess of 10 percent for a lumbar strain is denied.  

An initial compensable rating for left little (fifth) finger status-post fracture and surgical correction is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


